           Case 1:17-cv-02596-RCL Document 35 Filed 12/11/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 NATIONAL IMMIGRATION PROJECT
 OF THE NATIONAL LAWYERS GUILD

                                 Plaintiff,

                           v.


 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT, et al.,
                                                                Civil Action No. 17-2596 (RCL)

                                 Defendants.




                                         STATUS REPORT

       Counsel for Defendants U.S. Immigration and Customs Enforcement (“ICE”) and United

States Department of Homeland Security (“DHS”) (collectively, “Defendants”) file this status

report to update the Court of the current status of matter. 1

       Plaintiff has filed a separate status report noting that ICE did not provide an updated
Vaughn index and supplemental production which was anticipated last week. When undersigned

       1
          Counsel for Defendants regrets that counsel for all parties did not confer by telephone in
advance of this filing to provide this information to the Court jointly and to resolve Plaintiff’s
dissatisfaction with the production of materials. Counsel for Defendants noted only after
Plaintiff’s filed a status report that he had received email correspondence from Plaintiff’s counsel
raising concerns in the case. He regrets that he did not identify Plaintiff’s concerns earlier, when
they could have been more readily resolved without the need to trouble the Court. Specifically,
counsel for Defendants did not recognize that ICE was intending the undersigned Assistant
United States Attorney (“AUSA”) to forward the materials that Plaintiff was anticipating; and
the AUSA was called upon to devote a significant part of his time last week to an unrelated
matter that involved a hearing to resolve an emergency motion seeking a temporary restraining
order and preliminary injunction. Counsel was also required to complete discovery in an
unrelated employment discrimination action as well as to make thirteen other filings last week.
          Case 1:17-cv-02596-RCL Document 35 Filed 12/11/19 Page 2 of 2




counsel saw the filing, he reviewed his emails and saw that he had copies of the materials that

ICE had intended undersigned counsel to deliver to counsel for Plaintiff. The materials provided

by ICE have now been emailed to counsel for Plaintiff. The undersigned AUSA regrets the

delay and intended no disrespect to counsel for Plaintiff or to the Court.

       Dated: December 11, 2019

                                        Respectfully submitted,



                                        JESSIE K. LIU, DC Bar #472845
                                        United States Attorney


                                        DANIEL F. VAN HORN, DC Bar #924092
                                        Chief, Civil Division


                                  By:                                    /s/
                                        W. MARK NEBEKER, DC Bar #396739
                                        Assistant United States Attorney
                                        555 4th Street, N.W.
                                        Washington, DC 20530
                                        (202) 252-2536
                                        mark.nebeker@usdoj.gov




                                                  2
